Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 March 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	The instant application was filed 2 March 2021.  Claims 1-10 are currently pending and examined on the merits within. 

Claim Rejections – 35 U.S.C. 112(a): Scope of Enablement
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for improving a genetic disorder, does not reasonably provide enablement for preventing a genetic disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
	The applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	Nature of the invention:  The claimed invention is a method for preventing and/or improving a genetic disorder and a symptom associated with the genetic disorder in a subject, comprising administering a composition containing an effective amount of molecular hydrogen.
	The state of the prior art: There are no methods described in the prior art or in the specification to completely prevent genetic disorders or symptoms thereof. 
	The relative skill of those in the art: The relative skill of those in the pharmaceutical development and medical treatment arts is high, requiring advanced education and training.
	The predictability or unpredictability of the art/breadth of the claims: The instant claimed invention is highly unpredictable since one skilled in the art would recognize the breadth of the instant claims encompass prevention of numerous diseases caused by any changes or mutations in the genes, including, but not limited to, chromosomal aberration and mitochondrial DNA abnormalities.  Examples of diseases include Cystic Fibrosis, Huntington’s disease, Klinefleter syndrome, Marfan syndrome, cleft lip and palate, etc.  Each disease has its own series of associated symptoms.  Based on the disclosure of the prior art, one skilled in the art would view prevention of any genetic disorder or symptom thereof from the instantly claimed formulation as being highly unpredictable. 
	The amount of direction or guidance presented, and the presence or absence of working examples: It has been established that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970).  There is minimal discussion in the specification that would indicate that the claimed invention prevents all types of genetic disorders or symptoms thereof. The specification provides one example of a patient with Down Syndrome being administered hydrogen gas wherein the symptoms of depression, skin resiliency and wrinkles are improved.  Improvement does not equate to 100% prevention. 
	The quantity of experimentation necessary: Given that the instant claims encompass complete prevention of all genetic disorders and all symptoms associated with genetic disorders, one skilled in the art would undertake a novel and extensive research program to show that the instant claimed compositions reduces the risk of developing any genetic disorder or symptom thereof.  Especially when symptoms can range from depressive state to skin resiliency as noted in the examples of the instant specification.  There are no teachings in the prior art to completely prevent such dysfunctions.  Applicant fails to provide information sufficient to practice the claimed invention, absent undue experimentation. The burden of enabling the prevention of a disease would be much greater than that of enabling the treatment of such conditions.  The specification does not provide guidance as to how one skilled in the art would accomplish the objective of preventing such conditions, or how a patient could be kept from every being susceptible to these conditions.  There is no guidance provided as to a specific protocol to be utilized in order to show the efficacy of the presently claimed active ingredients for preventing the above claimed conditions, thereby presenting an undue burden of unpredictable experimentation necessary to practice the claimed invention.
	Genentech, 108 F.3d at 1366, states, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
	Therefore, in view of the Wands factors as discussed above, particularly the unpredictability of the art and the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for a method of prevention of genetic disorders and symptoms associated with genetic disorders. 
Claim Rejections – 35 U.S.C. 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al. (Neuroscience Letters, 2009) as evidenced by Moon et al. (Exp. Neurobiol, 2015). 
	Regarding instant claim 1, Fu et al. disclose that molecular hydrogen in drinking water prevents development of Parkinson’s disease.  See page 83. 
	Regarding instant claims 2-3, Parkinson’s disease is a mitochondrial disease as evidenced by Moon et al. 
	Regarding instant claim 4, since Fu et al. disclose using the same composition to treat the same disease, it should function in the same manner, i.e., improve symptoms of Parkinson’s disease.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding instant claim 5, Fu et al. administer both liquid and gas hydrogen.  See page 83 and 84.  
	Regarding instant claim 6, Fu et al. disclose that the scavenging activity of hydroxyl radicals is observed at 0.2 mM or higher and is demonstrated at 0.6 mM H2 in culture cells.  See page 84.  Using the conversion of 0.0006 M x 2.016 g/moles (molecular weight of H2) x 1000 mg/g = 1.2 ppm.  Thus Fu et al. disclose between 1 and 10 ppm. 
	Regarding instant claim 7, the hydrogen gas concentration was 2%.  See page 84. 
	Regarding instant claims 8-9, Fu et al. disclose no known side effects when administering to humans.  See page 81. 
	Regarding instant claim 10, which recites product-by-process limitations, the Examiner notes “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	Thus the instant claims are anticipated by Fu et al. 

Conclusion
7.	No claims are allowed at this time.	 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615